181 U.S. 402 (1901)
WORMLEY
v.
DISTRICT OF COLUMBIA.
ALLEN
v.
DISTRICT OF COLUMBIA.
Nos. 101, 102.
Supreme Court of United States.
Submitted November 12, 1900.
Decided April 29, 1901.
ERROR TO THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
Mr. D.W. Baker, Mr. John C. Gittings and Mr. Malcom Hufty for plaintiff in error.
Mr. Andrew B. Duvall and Mr. Clarence A. Brandenburg for defendant in error.
PER CURIAM.
And now, April 29, 1901, the judgments in the foregoing cases are affirmed, with costs, on the authority of Parsons v. District of Columbia, 170 U.S. 45, and French v. Barber Asphalt Paving Co., ante, 324.